Title: From John Adams to John Redman, 5 January 1791
From: Adams, John
To: Redman, John



Sir
Philadelphia Jan.5. 1791

I received this morning the Letter you did me the honour to write me, communicating the resolution of the Second Presbyterian Church in Arch Street, of the 29th Ultimo, appropriating the large Pew fronting the Pulpit, and the two Pews adjoining it, for the Use of the Vice President of the United States and Such members of both Houses of Congress as choose during their Sessions to worship in that Church: and immediately communicated it and the Resolution inclosed in it, by reading both in the Senate of the United-States.
Permit me Sir to express to you and to the Corporation, my Thanks for this obliging Mark of their respectful Attention to your and their most obedient and most humble Servant

John Adams